DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4, 6, 8-12, 14, 16-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by McRae (US 2011/0316768 A1).
		As to claim 1, McRae discloses a playback device (Fig. 5) comprising: 
at least one processor (processing element 100, Fig. 5); 
at least one orientation sensor (¶0036. “A change of orientation by a sensor(s) 30/32 and or circuitry 31/33 integrated into the device 5. Such sensors include, but are not limited to accelerometers, tilt sensors, gyroscopes, fluid level sensors, etc.”); 
a plurality of speakers comprising a first speaker and a second speaker (Speakers 10/12/14/16, Figs. 1-5); and 

while playing multi-channel audio content received from a media source, use the orientation sensor to determine an orientation of the playback device (¶0007 and ¶0036, Fig. 5. “A change of orientation by a sensor(s) 30/32 and or circuitry 31/33 integrated into the device 5.” “The device has a display, at least two channels of audio and at least two speakers.”); 
when the playback device is determined to be in a first orientation, play a first channel of the multi-channel audio content via the first speaker and play a second channel of the multi- channel audio content via the second speaker (¶0007-0008 and ¶0036-0040 and Figs. 1-5 and 7. “Subsets of the speakers are connected to each the audio channels relative to the orientation of the device.” Speaker channel outputs change based on device orientation.); and
when the playback device is determined to be in a second orientation, play the first channel of the multi-channel audio content via the second speaker and play the second channel of the multi-channel audio content via the first speaker (¶0007-0008 and ¶0036-0040 and Figs. 1-5 and 7.  “Subsets of the speakers are connected to each the audio channels relative to the orientation of the device.” Speaker channel outputs change based on device orientation.).
As to claim 2, McRae discloses wherein the at least one orientation sensor comprises an accelerometer (¶0036. “A change of orientation by a sensor(s) 30/32 and or circuitry 31/33 integrated into the device 5. Such sensors include, but are not limited to accelerometers…”).
claim 3, McRae discloses wherein the playback device is configured to play audiovisual content, wherein the audiovisual content comprises video content and the multi-channel audio content (¶0027 and ¶0029, Figs. 1-5. “Multichannel audio such as Dolby, Dolby Surround, DTS, Dolby Pro logic.” “The processing element 100 accepts video inputs and audio inputs selectively from a variety of sources.”), and wherein the playback device further comprises: 
a display screen configured to display the video content of the audiovisual content (Display 7, Figs. 1-5).
	As to claim 4, McRae discloses wherein the first orientation comprises a horizontal orientation, and wherein the second orientation comprises a vertical orientation (¶0038-0040, Figs. 1-5 and 7. Vertical and horizontal orientations.).
	As to claim 6, McRae discloses wherein the program instructions that are executable by the at least one processor such that the playback device is configured to play the first channel of the multi-channel audio content via the first speaker and play the second channel of the multi-channel audio content via the second speaker comprises program instructions that are executable by the at least one processor such that the playback device is configured to (i) route the first channel of the multi-channel audio content to the first speaker and (ii) route the second channel of the multi-channel audio content to the second speaker (¶0007-0008, ¶0022, ¶0036-0040, claim 10 and Figs. 1-5 and 7. “Software redirects the audio channels to the appropriate speakers.” “Subsets of the speakers are connected to each the audio channels relative to the orientation of the device.” Speaker channel outputs change based on device orientation.); and 
wherein the program instructions that are executable by the at least one processor such that the playback device is configured to play the first channel of the multi-channel audio content via the second speaker and play the second channel of the multi-channel audio content via the first speaker comprises program instructions that are executable by the 
As to claim 8, McRae discloses wherein the playback device comprises one of a smartphone or a tablet computer (McRae, ¶0017, Figs. 1-4. “Devices include, but are not limited to, televisions, portable televisions, cellular phones, media players, video players, music players, monitors, computer systems, notebook computer systems, electronic books, tablet computers, etc.”).
As to claim 9, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same rationale as claim 1 above.
As to claims 10-12, 14 and 16, they are rejected under claim 9 using the same rationale as claims 2-4, 6 and 8 above.
As to claim 17, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same rationale as claim 1 above.
As to claims 18 and 20, they are rejected under claim 9 using the same rationale as claims 3 and 8 above.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 13, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McRae, as applied to claims 1, 9 and 17 above, in view of Castor-Perry (US 2012/0051567 A1, citations made to provisional application 61/378639).
	As to claim 5, McRae does not expressly disclose wherein the first orientation comprises the first speaker facing a first direction and the second orientation comprises the first speaker facing a second direction.
McRae in view of Castor-Perry discloses wherein the first orientation comprises the first speaker facing a first direction and the second orientation comprises the first speaker facing a second direction (Castor-Perry, p. 2 ¶03 and p.3 ¶01. Rotatable speaker array that can produce stereo sound in whichever orientation the screen is in. “The drivers are behind the iPad and fire ‘up’ and ‘down’.” Rotating would change driver direction.).
McRae and Castor-Perry are analogous art because they are from the same field of endeavor with respect to changing speaker output based on device orientation.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to use up and down (i.e. outward) facing speakers, as taught by Castor-Perry. The motivation would have been that it is a simple alternative speaker layout and would allow for a larger screen size.
As to claim 7, McRae discloses wherein the program instructions that are executable by the at least one processor such that the playback device is configured to play the first channel of the multi-channel audio content via the first speaker and play the second channel of the multi-channel audio content via the second speaker comprises program instructions that are executable by the at least one processor such that the playback device is configured to (i) play the first channel of the multi-channel audio content via the first speaker according to a first output setting and (ii) play the second channel of the multi-channel audio content via the second speaker according to a second output setting (¶0007-0008 and ¶0037. Speakers output certain audio in first horizontal configuration.); and 
wherein the program instructions that are executable by the at least one processor such that the playback device is configured to play the second channel of the multi-channel audio content via the first speaker and play the first channel of the multi-channel audio content via the second speaker comprises program instructions that are executable by the at least one processor such that the playback device is configured to (i) play the second channel of the multi-channel audio content via the first speaker according to the second output setting and (ii) play the first channel of the multi-channel audio content via the second speaker according to the first output setting (¶0007-0008 and ¶0039. Speakers output certain audio in first vertical configuration.).
McRae does not expressly discloses first and second equalization settings. 
McRae in view of Castor-Perry discloses first and second equalization settings (Castor-Perry, p. 1 ¶04 and claim 1 ¶05. Drivers act as full range or bass units depending on orientation.).
At the time of invention, it would have been obvious to a person of ordinary skill in the art to change the frequencies output, as taught by Castor-Perry. The motivation would have been to optimize low frequency output (Castor-Perry, p. 1 ¶01).
	As to claims 13 and 19, they are rejected under claims 9 and 17 using the same motivation as claim 5 above.
	As to claim 15, it is rejected under claim 9 using the same motivation as claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JAMES K MOONEY/Primary Examiner, Art Unit 2654